Citation Nr: 0506629	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  02-12 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a neurologic 
disorder due to undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue 
syndrome due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  He also served on active duty from September 
1990 to March 1991 in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Columbia, 
South Carolina, Regional Office RO) of the Department of 
Veterans Affairs (VA).  In July 2004, the veteran appeared 
and testified at the RO before the undersigned Acting 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this case.  38 U.S.C.A. §§ 7101(c), 7102 (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.

The Board notes that, during his July 2004 hearing, the 
veteran provided testimony regarding a skin disorder he 
believes is related to his active military service.  In 
January 2002, the RO denied service connection for a skin 
condition due to undiagnosed illness.  The veteran did not 
appeal.  At that same hearing, the veteran indicated an 
intent to file a claim for service connection for a back 
condition as secondary to service connected bilateral knee 
disability, and appeared to seek a claim for service 
connection for a generalized musculoskeletal disorder due to 
undiagnosed illness.  These claims are not currently before 
the Board, and are referred to the RO for appropriate action.  




REMAND

The veteran testified at his July 2004 Travel Board hearing 
to the probable existence of Army Reserve medical 
examinations following his discharge from active service in 
1991.  The Board must ensure that such records, if they 
exist, are associated with the claims folder prior to any 
further adjudication.  38 U.S.C.A. § 5103A(c)(1) (West 2002).  
The Board next notes that the veteran has submitted a 
diagnosis of PTSD from his treating VA physician apparently 
supported by both combat and non-combat stressors during his 
service in the Persian Gulf War.  To date, the veteran has 
not provided sufficient details to conduct a meaningful 
search to corroborate the stressors, but he does refer to his 
unit locations at the time of the events.  His service 
personnel records have not been associated with the claims 
folder and these federal records, if obtained, may be able to 
provide the necessary clarifying information as to date(s) 
and location(s) of the events.

On remand, the veteran should be provided another opportunity 
to clarify his stressor information to the point that his 
allegations are capable of verification.  He should be 
requested to provide the following details of his claimed 
combat and non-combat stressors:  

a) the approximate date(s) and time(s) when he 
came under SCUD missile attacks while assigned 
to the 413th "CHEM OP SP" in Buraydah, Saudi 
Arabia;

b) the approximate date(s), time(s) and 
locations when he heard the "M-8" alarms and 
was required to wear a protective chemical 
suit;

c) the name, date(s), time(s) and location(s) 
of his "northern desert" post where he may 
have been exposed to combat related stressors 
and a description of the stressors exposed to 
therein; 

d) the name(s) of any witnesses, other than 
himself, to the January 1991 fatal Humvee 
accident.

e) the name(s) of any witnesses, other than 
himself, to the waste dump explosion injuring 
an Army soldier; and 

f)  the names, date and location of the 
incident where his fellow servicemates were 
involved in an altercation involving threat of 
harm with an M-16 as well as the name of any 
witnesses, other than himself, to the 
incident.

Finally, the Board notes that the veteran has not been 
provided a specific diagnosis for his claimed symptoms of 
fatigue and shortness of breath.  As these symptoms are not 
diagnosed at the current time, he should be afforded VA 
examination in order to determine whether these symptoms are 
attributable to a known clinical diagnosis, to include the 
possibility of being part of an unexplained chronic 
multisymptom illness.  See 38 C.F.R. § 3.317 (2004).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should contact the veteran and 
request him to provide the following 
information:  
	
	a) the names, addresses and 
approximate date(s) of treatment for his 
claimed disabilities following his 
discharge from service in 1991, to 
include his complete clinic records of 
treatment for cervical and lumbar spine 
disability with Drs. Mendes and Santiago;  
	
	b) the approximate date(s) and 
time(s) when he came under SCUD missile 
attacks while assigned to the 413th "CHEM 
OP SP" in Buraydah, Saudi Arabia;  
	
	c) the approximate date(s), time(s) 
and locations when he heard the "M-8" 
alarms and was required to wear a 
protective chemical suit;  
	
	d) the name, date(s), time(s) and 
location(s) of his "northern desert" 
post where he may have been exposed to 
combat related stressors and a 
description of the stressors exposed to 
therein;   
	
	e) the name(s) of any witnesses, 
other than himself, to the January 1991 
fatal Humvee accident;  
	
	f) the name(s) of any witnesses, 
other than himself, to the waste dump 
explosion injuring an Army soldier; and  
	
	g) the names, date and location of 
the incident where his fellow 
servicemates were involved in an 
altercation involving threat of harm with 
an M-16 as well as the name of any 
witnesses, other than himself, to the 
incident.  

2.  Obtain the following records in the 
possession of a federal agency:   
	
	a) the veteran's Army Reserve 
service medical records following his 
discharge from active duty in March 1991; 
and  
	
	b) the veteran's service personnel 
file.  

3.  Obtain and associate with the claims 
file the veteran's records of VA 
treatment since July 2004.  

4.  Schedule the veteran for appropriate 
VA examination in order to determine the 
nature and etiology of his claimed 
symptoms of fatigue and shortness of 
breath.  The examiner should be provided 
the claims folder for review prior to 
examination.  Ask the examiner to opine 
(1) whether the veteran manifests 
objective indications of disability 
attributable to shortness of breath 
and/or fatigue and, if so, (2) the 
current diagnosis, or diagnoses, of all 
such disability, to include whether the 
symptoms may part of an unexplained 
chronic multisymptom illness such as 
chronic fatigue syndrome.  Alternatively, 
ask the examiner to opinion whether it is 
at least as likely as not that such 
disability was first manifested during 
active service or related to event(s) 
during active service.  

5.  Thereafter, readjudicate the claims 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
provided an SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

